DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28, 29, 31, 32, 36, 53, 55, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “at least one of the one or more electrodes comprising: an electrode assembly […] including two electrical contacts positioned thereon”.  The claim defines that the system may include one electrode, but goes on two require two electrodes on the electrode assembly.  Therefore, the relationship between the stimulation device electrodes and the electrode assembly are unclear.  Claims 28, 29, 31, 32, 36, 53, 55, and 56 inherit this deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 28, 29, 31, 32, 36-41, 44, 52, 55, 56, 87, and 88 under 35 U.S.C. 103 as being unpatentable over Thacker et al (US 2013/0261695 A1, hereinafter “Thacker”) in view of Howard et al (US 2018/0154139 A1, hereinafter “Howard”).
Regarding claim 1, Thacker discloses a system for selectively and reversibly modulating targeted neural- and non-neural tissue of a nervous system structure (par 0025), the system comprising: an electrical stimulation device comprising one or more electrodes that delivers an electrical stimulation to a treatment site proximate the targeted neural- and non-neural tissue of the nervous system structure (par 0025), at 
Thacker, however, does not explicitly disclose that the non-zero angle is predefined.  Howard is analogous art with regard to electrical lead constructions used for neurostimulation.  Howard discloses a predefined non-zero angle bend involving the electrode assembly portion of a neurostimulation lead (par 0048-0050).  Applied to the invention of Thacker, the features of Howard would provide a distal end of the elongated body includes a bend such that a distal tip portion of the elongated body extends at a predefined non-zero degree angle with respect to a longitudinal axis of the elongated body as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Howard in the invention of Thacker, since such a modification would provide the predictable results of improved specific targeting of neurostimulation as known in the art.
Regarding claim 28, Thacker discloses the electrical stimulation device comprises a device body configured to be implanted within the patient at a location adjacent the treatment site (par 0025-0026, see figure 1A).
Regarding claim 29, Thacker discloses the controller comprises a stimulator, the stimulator being coupled to both the one or more electrodes at an interface of the controller, where operation of the stimulator is directed by the controller to provide the electrical stimulation to the one or more  electrodes (pars 0025, 0030).
Regarding claim 31, Thacker discloses the one or more electrodes comprise an electrode assembly in the form of a paddle, cuff, cylindrical catheter or needle, wire form, or thin probe (see figures 1A-1B), wherein the one or more electrodes are sized and shaped to maximize and direct the electrical field toward the nervous system 
Regarding claim 32, Thacker discloses the controller is configured to independently operate each of the two electrical contacts in a multipolar manner to direct current of the resultant electric field (par 0083).
Regarding claim 36, Thacker discloses the length of each of the electrical contacts is different (par 0083).
Regarding claim 37, Thacker discloses an electrode for delivering electrical stimulation to a treatment site proximate for modulating targeted neural- and non-neural tissue of a nervous system structure (par 0025), the electrode comprising: an electrode assembly in the form of an elongated body including two electrical contacts positioned thereon sized and configured to be positioned near the nervous system structure during treatment (pars 0084, 0087), the electrical contacts including a distal electrical contact adjacent a distal end of the elongated body (par 0025, 0084, 0085, 0087) and a proximal electrical contact located along the elongated body at a location between the distal electrical contact and a proximal end of the electrode assembly (pars 0025, 0084, 0085, 0087), the distal end of the elongated body includes a bend such that a distal tip portion of the elongated body extends at a non-zero degree angle with respect to a longitudinal axis of the elongated body (see figures 1A and 1B; par 0036), wherein the distal electrical contact is provided on the distal tip portion of the elongated body and the proximal electrical contact is provided along the elongated body between the distal tip potion and the proximal end of the electrode assembly (see figures 1A and 1B; par 0036); and wherein the application of the electrical stimulation to the treatment site 
Regarding claim 40, Thacker discloses each of the electrical contacts are between about 1 and 50 mm in length (par 0083), wherein a length of the distal electrical contact is greater than a length of the proximal electrical contact (par 0083).
Regarding claim 41, Thacker discloses at least a portion of each of the electrical contacts is located on a same side of the elongated body (fig 9; par 0084), wherein the distal electrical contact is sized and configured to interface with targeted neural- and non-neural tissue of the nervous system structure (par 0083), wherein the proximal electrical contact is sized and configured to be positioned in subcutaneous tissue (par 0025, 0091).
Regarding claim 44, Thacker discloses the claimed invention, but does not explicitly disclose conductive regions of each of the electrical contacts that are on the same side of the elongated body and do not deliver electrical energy circumferentially to a portion of a circumference of the elongated body without electrical contacts.  Howard is analogous art with regard to electrical lead constructions used for neurostimulation.  Howard discloses conductive regions of each of the electrical contacts that are on the same side of the elongated body and do not deliver electrical energy circumferentially to a portion of a circumference of the elongated body without electrical contacts (par 0055).  Applied to the invention of Thacker, the features of Howard would provide means for conductive regions of each of the electrical contacts that are on the same side of the elongated body and do not deliver electrical energy circumferentially to a portion of a circumference of the elongated body without electrical contacts as known in 
Regarding claim 52, Thacker discloses the claimed invention, but does not explicitly disclose that at least one of the electrical contacts extends only partially around a circumference of the electrode, wherein an arc length of the at least one electrical contact around the circumference of the electrode is less than 180 degrees such that the at least one electrical contact extends around less than half of the circumference of the electrode.  Howard is analogous art with regard to electrical lead constructions used for neurostimulation.  Howard discloses at least one of the electrical contacts extends only partially around a circumference of the electrode, wherein an arc length of the at least one electrical contact around the circumference of the electrode is less than 180 degrees such that the at least one electrical contact extends around less than half of the circumference of the electrode (par 0050).  Applied to the invention of Thacker, the features of Howard would provide at least one of the electrical contact that extends only partially around a circumference of the electrode, wherein an arc length of the at least one electrical contact around the circumference of the electrode is less than 180 degrees such that the at least one electrical contact extends around less than half of the circumference of the electrode as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Howard in the invention of Thacker, since such a modification 
Regarding claim 55, Thacker discloses the circumferentially-shaped contact surfaces are separated by a dielectric layer, wherein the circumferentially-shaped contact surfaces of the lead are separated by a dielectric layer (par 0088).
Regarding claim 56, Thacker discloses the electrical circuitry of at least one of the one or more the electrodes extends within the circumferentially-shaped contact surfaces of the one or more electrodes (pars 0003, 0025, 0088).
Regarding claim 87, Thacker discloses the electrode assembly is electrically coupled to a controller and to a power source for supplying electrical energy to the electrode assembly, where the controller is configured to direct operation of the electrical stimulation device and to apply the electrical stimulation to the treatment site through the one or more electrodes (pars 0026-0028).
Regarding claim 88, Thacker discloses the controller is configured to independently operate each of the two electrical contacts in a multipolar manner to direct current of the resultant electric field (par 0083).
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Howard, further in view of North (US 10,035,012).
Regarding claim 38, Thacker in view of Howard discloses the distal end of the elongated body includes a bend such that a distal tip portion of the elongated body extends at an angle with respect to a longitudinal axis of the elongated body (see rejection of claim 1 above).  Thacker in view of Howard, however, does not explicitly disclose that the predetermined angle of the distal tip with respect to the longitudinal 
Regarding claim 39, Thacker discloses the distal tip portion of the elongated body is curved (see figure 1A; par 0036).  Thacker in view of Howard, however, does not explicitly disclose that the predetermined angle of the distal tip with respect to the longitudinal axis of the elongated body is between 5 to 15 degrees.  North is analogous art with regard to construction of an elongated member featuring electrodes.  North discloses a predetermined angle for an elongated member for implantation, including a bend between about 0 and 50 degrees (col 1, ln 65-col 2, ln 18; col 4, ln 28-39; col 5, ln 44-col 6, ln 5).  Applied to the invention of Thacker in view of Howard, the features of North would provide a predetermined angle of the distal tip portion with respect to the longitudinal axis of the elongated body between about 5 to 15 degrees as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective .
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Howard, further in view of Przybyszewski et al (US 2005/0222642 A1, hereinafter “Przybyszewski”).
Regarding claim 45, Thacker in view of Howard discloses the claimed invention, but does not explicitly disclose a resistor positioned electrically in series with at least one of the electrical contacts.  Przybyszewski is analogous art with regard to implantable medical device lead construction applicable to neurostimulators (e.g., figure 1).  Przybyszewski discloses use of a resistor positioned electrically in series with at least one of the electrical contacts (par 0061).  Applied to the invention of Thacker in view of Howard, the features of Przybyszewski would provide a resistor positioned electrically in series with at least one of the electrical contacts as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Przybyszewski in the invention of Thacker in view of Howard, since such a modification would provide the predictable results of improved device safety by including heat mitigation around target areas in contact with stimulation electrodes.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Howard, further in view of Tol (US 2015/0297892 A1).
Regarding claim 53, Thacker in view of Howard discloses the claimed invention, but does not explicitly disclose at least one of the one or more electrodes is electrically coupled to the controller via a circumferentially-shaped electrical contact surface provided on the at least one of the one or more electrodes and a corresponding circumferentially-shaped contact surface provided on a lead electrically coupled to the controller, wherein the circumferentially-shaped contact surface includes more than one circumferentially-shaped contact surfaces arranged concentrically around the longitudinal axis of the electrode, wherein a lead electrically coupled between the electrode and the generator includes a corresponding more than one circumferentially-shaped contact surfaces arranged concentrically around a longitudinal axis of the lead.  Tol is analogous art with regard to construction of stimulation devices including implantable pulse generators.  Tol discloses at least one of the one or more electrodes is electrically coupled to the controller via a circumferentially-shaped electrical contact surface provided on the at least one of the one or more electrodes and a corresponding circumferentially-shaped contact surface provided on a lead electrically coupled to the controller, wherein the circumferentially-shaped contact surface includes more than one circumferentially-shaped contact surfaces arranged concentrically around the longitudinal axis of the electrode, wherein a lead electrically coupled between the electrode and the generator includes a corresponding more than one circumferentially-shaped contact surfaces arranged concentrically around a longitudinal axis of the lead (pars 0001-0002).  Applied to the invention of Thacker in view of Howard, the features of Tol would provide at least one of the one or more electrodes electrically coupled to the controller via a circumferentially-shaped electrical contact surface provided on the at .
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Howard, further in view of Vrba et al (US 2017/0348049 A1, hereinafter “Vrba”).
Regarding claim 62, Thacker in view of Howard discloses the claimed invention, but does not explicitly disclose a temperature sensor coupled to the electrode assembly stimulation device for measuring a temperature of at least one of I) a contact surface of the electrode assembly proximate the electrical contacts stimulation device and II) the patient’s tissue adjacent the contact surface or electrical contacts electrode, where the temperature sensor coupled to a controller and provides thermal feedback information regarding a measured temperature, a cooling mechanism configured to provide a .
Response to Arguments
Applicant argues that Thacker does not include the features of the amended claims, for example claim 1 ([…] wherein the distal end of the elongated body includes a bend such that a distal tip portion of the elongated body extends at a predefined non-zero degree angle with respect to a longitudinal axis of the elongated body, wherein the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799